Citation Nr: 1235742	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

What evaluation is warranted for hepatitis C from August 14, 2008?


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran failed to report for a local RO hearing scheduled in July 2010.  In January 2011, the RO notified the Veteran that a travel board hearing was scheduled for February 2011.  The Veteran responded, indicating that he was unable to attend because he was having surgery.  He further indicated that he no longer wanted a travel board hearing and that he waived the hearing request and wished for his file to be sent immediately to the Board.  On review, the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the RO granted entitlement to service connection for hepatitis C and assigned a noncompensable evaluation from August 14, 2008.  The Veteran disagreed with the assigned evaluation and subsequently perfected this appeal.  He essentially contends that the noncompensable evaluation does not adequately reflect the severity of his disability.

In July 2010, the RO furnished a supplemental statement of the case.  Review of the Virtual VA eFolder indicates that VA records from approximately October 2009 to July 2012 were recently added.  A supplemental statement of the case has not been issued to the Veteran reflecting the RO's consideration of these records.  Moreover, these records show an increased viral load and elevated liver function tests, but the Veteran was declining hepatitis C treatment.  Computed tomography (CT) scan of the liver in July 2012 showed a small poorly enhancing lesion within the right lobe of the liver.  Magnetic resonance imaging (MRI) was recommended.  The additional outpatient records appear relevant to the appeal and a remand is necessary so that the RO can consider this evidence in the first instance.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2011).  

The Veteran most recently underwent a VA examination to assess the severity of his hepatitis C in January 2010.  Given the Veteran's contentions and the length of time since the last examination, additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

As noted, it appears the Veteran was being scheduled for a liver MRI.  On remand, any additional relevant VA medical records should be obtained.  38 C.F.R. § 3.159(c)(2) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the Dorn VA Medical Center in Columbia, South Carolina, to include any associated outpatient clinics, for the period since July 2012.  All records obtained should be associated with the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA liver examination.  Access to Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  

In accordance with the latest worksheet for rating Hepatitis C, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability related to hepatitis C.  A complete rationale for any opinion expressed must be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner has documented his/her review of all pertinent records on Virtual VA.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AMC/RO must readjudicate the question what evaluation is warranted for hepatitis C from August 14, 2008.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


